DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the manner set forth in MPEP 609.05(b), the Examiner has considered all of the references submitted as part of the Information Disclosure Statement(s), but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
MPEP 2004 states:
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-4, 6, 8-15) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOU et al. (hereinafter YOU)(US Publication 2021/0209339 A1)
Re claim 1, YOU discloses a pixel feature vector extraction system comprising: a cellular (See figs. 11-12; ¶ 17 where it teaches smart phones) neural networks (CNN) based integrated circuit (IC) configured for extracting a pixel feature vector out of an input imagery data by performing convolution operations using pre-trained filter coefficients of ordered convolutional layers in a deep learning model (See fig. 3; ¶ 34 where it teaches a CNN module that generates 3D features maps from image 104; filter weights of each 3D filter are pretrained in a training phase.), the ordered convolutional layers being organized in a plurality of groups with each group followed by a pooling layer (See fig. 3: 304, 307, 312, 314 where it teaches a plurality of convolutional layers followed by a pooling layer.), said each group being configured for a different size of feature map (See ¶ 39 where it teaches a CNN that extracts multi-scale features; convolutional layers includes 3D filters of a first size, 3D filters 305 of a second size, and any other 3D filters of other differing sizes.), the pixel feature vector containing a combination of feature maps from at least two groups. (See fig. 3; ¶ 38 where it teaches generating features vectors.)

Re claim 2, YOU discloses wherein the CNN based IC comprises a plurality of cellular neural networks (CNN) processing engines operatively coupled to at least one input/output data bus, the plurality of CNN processing engines being connected in a loop with a clock-skew circuit, each CNN processing engine comprising:  a CNN processing block configured for simultaneously obtaining results of the convolution operations; a first set of memory buffers operatively coupled to the CNN processing block for storing the input imagery data; and a second set of memory buffers operative coupled to the CNN processing block for storing the pre-trained filter coefficients. (See fig. 3, 10; ¶ 66)

Re claim 3, YOU discloses wherein the combination of the feature maps is achieved by concatenating respective feature maps of the at least two groups. (See fig. 3; ¶ 38)

Re claim 4, YOU discloses wherein the feature map of a first group of the at least two groups contains largest size amongst all of the at least two groups. (See fig. 3; ¶ 33-39)

Re claim 6, YOU discloses wherein the respective feature maps of the at least two groups are from respective last convolutional layers of the at least two groups. (See fig. 3; ¶ 33-39)

Re claim 8, YOU discloses wherein each of the pre-trained filter coefficients comprises bi-valued 3X3 filter kernel. (See fig. 3; ¶ 33-39)

Re claim 9, YOU discloses wherein the pre-trained filter coefficients are obtained as a generic model. (See fig. 3; ¶ 33-39)

Re claim 10, YOU discloses wherein the CNN based IC is further configured for performing activation. (See fig. 3; ¶ 33-39)

Re claim 11, YOU discloses another processor for performing task specific neural network. (See fig. 3; ¶ 27, 29, 38)

Re claim 12, YOU discloses wherein the task specific neural network contains at least one 3X3 convolutional layer and at least one 1X1 convolutional layer. (See fig. 3; ¶ 33-39)

Re claim 13, YOU discloses wherein the task specific neural network is configured for object detection. (See fig. 3; ¶ 27, 29, 38)

Re claim 14, YOU discloses wherein the task specific neural network is configured for image segmentation. (See fig. 1)

Re claim 15, YOU discloses wherein the task specific neural network is configured for optical flow application. (See ¶ 29)

Allowable Subject Matter
Claims (5, 7) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 24, 2022